—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), entered July 18, 1997, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there exists a triable issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the automobile accident at issue (see, Steuer v Di-*365Donna, 233 AD2d 494; Rut v Grigonis, 214 AD2d 721; Bates v Peeples, 171 AD2d 635; cf., Beckett v Conte, 176 AD2d 774).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.